Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
Response to Amendment
	Claims 1, 2, 4-12, 14, and 18-32 are pending.
The previous rejection of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, (recitation of the particulated filler includes particles greater than 5µm, but not less than 1µm), is withdrawn in view of applicant's amendment.  However, the rejection of claims 27-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, (recitation of the particulated filler includes particles greater than 5µm, but not less than 1µm), is maintained in view of applicant's amendment.
The previous rejection of claims 1, 2, 4, 8, 11, 12, 14, 18, 31, and 32 under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747) is maintained in view of applicant's amendment.
The previous rejection of claims 5-9 under 35 U.S.C. 103 as obvious over Mikeska in view of Gao et al. (US2013/0306916) is maintained in view of applicant's amendment. 
The previous rejection of claim 10 under 35 U.S.C. 103 as obvious over Mikeska view of Takano (US 2050222330) is maintained in view of applicant's amendment.  
The rejection of claims 20-23 under 35 U.S. C. 103 as being unpatentable over Mikeska in view of Ahn et al. (US 2007/0246245) and Shanmugavelayutham et al. (Bull. Mater. Sci., Vol. 27, No. 5, October2004, pp. 453-457) is maintained in view of applicant's amendment.  
The rejection of claims 25-30 under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747) in view of Gaynes et al. (US2006/0197065) is maintained in view of applicant's amendment.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 8, 11, 12, 14, 18, 31, and 32 are rejected under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747).  
Regarding claims 1, 2 and 24, Mikeska discloses a conductive adhesive composition, the composition comprising about 5 up to about 50 wt % of an organic matrix comprising one or more polymerizable monomers and that does not include a polyvinyl acetal resin (organic vehicle, para 0007, 0048-0049), about 45 up to about 95 wt % of a particulated filler (conductive metal, para 0007, 0027, and 0028), the particulated filler includes particulated nickel alloy (nickel-alloy, para 0027) , particulated, conductive non-nickel-containing filler comprising silver (para 0027), and nickel (nickel metal, para 0028), wherein at least 50% by weight of the particulated filler is nickel-containing filler (para 0027).  Mikeska does not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 0.04 Ohm.cm and the coefficient of thermal expansion (CTE) is compatible with silicon wafers to which it may be applied. However, given that the composition of Li comprises of all the claimed components within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composition of Mikeska to have the claimed volume resistivity and CTE because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. The claims would have been obvious over the teachings of the reference because the law held that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 0073).  
Regarding claims 4 and 8, Mikeska discloses the organic matrix comprising one or more polymerizable monomers including ethyl cellulose, ethyl hydroxyethyl cellulose, wood rosin, a mixture of ethyl cellulose and phenolic resins, a polymethacrylate, or mixtures thereof (para 0065).
Regarding claim 11, Mikeska discloses the organic matrix further comprises thixotropic agents (para 0048), dispersants, surfactants and/or rheology modifiers (para 0052).
Regarding claim 12, Mikeska discloses said nickel filler comprises about 100wt% of nickel (pure nickel powder, para 0034).
Regarding claim 14, Mikeska discloses said nickel-alloy filler comprises nickel and iron, and, optionally, cobalt (para 0039).
Regarding claim 18, Mikeska discloses said nickel or nickel-alloy filler is in the form of a powder or flake having a surface area in the range of about 0.01 up to about 10 m2/mg (para 0033).
Regarding claim 31, Mikeska discloses an assembly comprising a first article permanently adhered to a second article by a cured aliquot of a formulation according to claim 1 (para 0098).
Regarding claim 32, Capote discloses a method for adhesively attaching a first article to a second article, said method comprising: applying an aliquot of the formulation of claim 1 to said first article, bringing said first and second articles into intimate contact to form an assembly wherein said first article and said second article are separated only by the formulation applied in step (a), and thereafter, subjecting said assembly to conditions suitable to cure said formulation (para 0080 and 0098).
Claims 5-9 are rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Gao et al. (US2013/0306916).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikeska does not disclose the organic matrix comprises bismaleimides, maleimides, (meth)acrylates, and epoxies as recited in the claims.  Gao discloses a conductive adhesive composition, wherein the composition comprises resins including maleimide resins meet the recited structures and compounds (para 0009), acrylate resins meet the recited compounds (para 0010), epoxy resins meet the recited compounds (para 0008).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the resins taught by Gao in the adhesive composition of Mikeska, in order to form a conductive adhesive with sufficient conductivity as suggested by Gao (para 0005).
Claims 5-8, 18 and 19 are rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Bai et al. (US 2011/0133330).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikeska does not disclose the organic matrix comprises maleimide, nadimide, itaconamide, or (meth)acrylates as recited in the claims.  Bai discloses a conductive adhesive composition, wherein the composition comprises resins including maleimide, nadimide, or itaconamide meets the claimed structures (para 0020-0026), (meth)acrylate is selected from the group consisting of monofunctional (meth)acrylates, difunctional (meth)acrylates, trifunctional (meth)acrylates, polyfunctional (meth)acrylates, and mixtures of any two or more thereof (para 0109-10), and conductive fillers including nickel, gold, cobalt, copper and alloys thereof that can be in flake forms having a surface area of about 0.15 to 5.0 m2/g and a tap density of about 0.4 up to about 5.5 g/cc (para 0135).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the resins and flake conductive fillers taught by Bai in the conductive composition of Mikeska, in order to form a conductive adhesive which is curable at a low temperature at relative short period of time as suggested by Bai (abstract).
Claim 10 is rejected under 35 U.S.C. 103 as obvious over Mikeska as applied to above, and further in view of Takano (US 2050222330).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikaeska does not disclose the organic matrix comprises cyanate esters as recited in the claim.  Takano discloses an adhesive composition comprising cyanate esters that meet the claimed compounds (para 0027-28).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have used the cyanate esters taught by Takano in the conductive composition of Capote, in thereby improving the cohesive strength of the adhesive composition as suggested by Takano (abstract).
Claims 20-23 are rejected under 35 U.S. C. 103 as being unpatentable over Mikeska as applied to above, and further in view of Ahn et al. (US 2007/0246245) and Shanmugavelayutham et al. (Bull. Mater. Sci., Vol. 27, No. 5, October2004, pp. 453-457).
Mikeska discloses a conductive adhesive composition as described above and is incorporated herein by reference.  Mikeska does not disclose the fillers surface are mechanically/chemically treated.  Ahn discloses the surface of the metal particles maybe coated with a lubricant such as a fatty acid or a fatty acid ester (para 0058). Shanmugavelayutham discloses surface treating nickel powder using plasma processing (abstract). Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to treat the filler surface to obtain powder having to prevent the powder from cold welding or forming large agglomerates, as suggested by Ahn (para 0058) and Shanmugavelayutham (Conclusions, pages 456-57).
Claims 25-30 are rejected under 35 U.S.C. 103 as obvious over Mikeska et al. (US20110232747) in view of Gaynes et al. (US2006/0197065).
Mikeska discloses a conductive adhesive composition, the composition comprising about 5 up to about 50 wt % of an organic matrix comprising one or more polymerizable monomers and that does not include a polyvinyl acetal resin (organic vehicle, para 0007, 0048-0049), about 45 up to about 95 wt % of a particulated filler (conductive metal, para 0007, 0027, and 0028), the particulated filler includes particulated nickel alloy (nickel-alloy, para 0027) , particulated, conductive non-nickel-containing filler comprising silver (para 0027), and nickel (nickel metal, para 0028), wherein at least 50% by weight of the particulated filler is nickel-containing filler (para 0027). Mikeska further discloses the particulated filler (silver, nickel, nickel-alloy, metal and alloys particles) can include particle having an average particle size be greater than 5 microns, (less than 10 microns, para 0032 and 0040), less than 5 microns but greater than 1 micron (1 micron, 2.5 microns, para 0033).  Gaynes discloses an electrically conductive adhesive includes copper particles (abstract).  Gaynes further discloses that the adhesives containing copper particles provide excellent filling of fine hole vias, and are much less expensive than the known silver-filled adhesives, and, moreover, the inventive electrically conductive adhesives provide excellent bonding between components of electronic circuit structures (para 0031).  Gaynes further discloses the adhesive includes at least one melt-processable reactive resin, at least one reactive diluent, at least one rheological additive, and at least one curing agent (abstract).  The melt-processable reactive resin is selected from the group consisting of thermosetting resins and thermoplastic resins, which includes epoxy resins and phenoxy resins.  The curing agent is an organic acid and ranges from about 0.5 to about 5% by weight, preferably from about 0.8 to about 3% by weight, based on a total weight of the adhesive vehicle (para 0036).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to replace silver in the adhesive composition of Mikeska with copper as taught by Gaynes because copper are much less expensive than silver.  It would also have been obvious to one of an ordinary skill in the art before the filling date of the invention to use the melt-processable reactive resins and curing agent taught by Gaynes in the adhesive composition of Mikeska, thereby providing the conductive adhesives with excellent filling of fine hole vias, and excellent bonding between components of electronic circuit structures as suggested by Gaynes (para 0031 and 0043).
The references do not disclose wherein said composition, upon curing thereof, has a volume resistivity in the range of about 10-5 up to about 0.04 Ohm.cm and the coefficient of thermal expansion (CTE) is compatible with silicon wafers to which it may be applied. However, given that the composition of Li comprises of all the claimed components within the claimed ranges, a person having an ordinary skill in the art would reasonably expect the composition of Mikeska to have the claimed volume resistivity and CTE because it has been held that "products of identical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 II. The claims would have been obvious over the teachings of the reference because the law held that product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. See In re Wertheim 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575,16 USPQ2d 1934 (Fed. Cir. 0073).  
Response to Arguments
Applicant’s arguments filed 2/24/2022 have been fully considered but they are not persuasive. Applicant disagrees with the rejection made by the examiner, arguing that Mikeska, cited as a primary reference, fails to actually disclose any compositions that are “identical” to an adhesive formulation falling within the scope of Applicants’ claims. In addition to an organic vehicle and a conductive metal portion, Mikeska requires, as an essential component, a frit component comprising lead-tellurium-oxide, and that although Applicants’ claims do not exclude components that are in addition to those expressly recited (such as the frit component of Mikeska), the recited volume resistivity represents a required aspect of the claimed formulations, and therefore Applicants’ claims necessarily exclude components whose use would produce a volume resistivity that is outside of the claimed range. See Applicant’s remarks, pages 17-18.  The examiner respectfully disagrees with applicant’s argument.  The examiner notes that the claims use “comprising” transitional phase, which is a term of art used in claim language that means the named elements are essential, but other elements may be added and still form a construct within the scope of the claim."); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves the "claim open for the inclusion of unspecified ingredients even in major amounts");  If an applicant contends that additional steps or materials in the prior art are excluded, applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964); see also MPEP § 2111.03.  Applicant argues that the frit component of Mikeska would produce a volume resistivity that is outside of the claimed range.  However, at this time, no evidence has been provided supporting such argument.  The law also held that once the examiner provides a rationale tending to show that the claimed product appears to be similar to that of the prior art, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 789, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).  See also MPEP 2113.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection and the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  
In response to applicant’s argument that the Office’s unsupported assumption that Mikeska’s compositions would necessarily have the claimed volume resistivity cannot be sustained, it must be recognized that product of identical chemical composition cannot have mutually exclusive properties and a chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  Given that the conductive adhesive composition of Mikeska comprises of all the claimed elements within or overlaps the range claimed by the present application, a person having an ordinary skill in the art would reasonably expect the conductive adhesive composition of Mikeska to have the claimed volume resistivity.  “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ.
 	Claims 1, 2, 4-12, 14, and 18-32 remain unpatentable for the reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455.  The examiner can normally be reached on M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
5/6/2022